The defendant, a white man was convicted of living in adultery or fornication with one Ella Lee Brown, a negro woman. The exceptions reserved to the admission of evidence are without merit.
The case must be reversed for the refusal of the trial court to give charge O. requested in writing by the defendant, which charge reads as follows:
  "I charge you, gentlemen of the jury, if the evidence of the state consists in statements of witnesses, the truth of which the jury have reasonable doubt, you cannot convict on such evidence, although you may not believe the testimony of the defendant's witnesses."
This charge predicates the finding of the jury upon the entire evidence, and has been approved by this court and by our Supreme Court. Mills v. State, 1 Ala. App. 76, 55 So. 331; Estes v. State, 18 Ala. App. 606, 93 So. 217; Segars v. State, 86 Ala. 59,5 So. 558; Washington v. State, 58 Ala. 355; Kilgore v. State (Ala.App.) 95 So. 906;1 Bones v. State, 117 Ala. 138,23 So. 138; Griffin v. State, 150 Ala. 53, 43 So. 197.
We do not deem it necessary here to discuss the other errors complained of, as they will probably not arise on another trial. The judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.
1 19 Ala. App. 181.